Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/832,628 filed 03/27/2020. Claims 1-18, as originally filed, are currently pending and have been considered below. Claims 1, 13 and 17 are independent claims, claims 2-12 are dependent on claim 1, claims 14-16 are dependent on claim 13 and claim 18 is dependent on claim 17.

Priority
The application claims the benefit of JP2019-077259 filed on 04/15/2019 and JP2020-026497 filed on 02/19/2020.

Election/Restrictions
Restriction to one of the following inventions is required under 13 USC 121:

Claims 1, 13, 17, 2-4, 16, 18 are drawn to an apparatus, system and method executing a predetermined arithmetic operation on the arithmetic operation target data, wherein the predetermined arithmetic operation is an arithmetic operation that cannot process data in an encrypted state.

Claims 1, 13, 17, 5, 6 are drawn to an apparatus, system and method wherein the memory further stores the second encryption key, and the sharing included in the process executed by the circuitry includes acquiring a request for the second encryption key from the client apparatus, outputting the second encryption key to the client apparatus, in response to the request, and acquiring the first encryption key and the first decryption key, the first encryption key and the first decryption key being encrypted with the second encryption key by the client apparatus.

Claims 1, 13, 17,  7-11 are drawn to an apparatus, system and method further comprising a memory that stores a second decryption key in an unreadable manner from an outside, wherein the sharing included in the process by the circuitry includes acquiring, from the client apparatus, the first encryption key and the first decryption key, the first encryption key and the first decryption key being encrypted with a second encryption key corresponding to the second decryption key, and sharing the first encryption key and the first decryption key with the client apparatus by decrypting the encrypted first encryption key and the encrypted first decryption key with the second decryption key stored in the memory, and preparing a first public key by using the first integer nuinber and a generator, as an element of a finite cyclic group in which a discrete logaritlun problem is difficult.

Claims 1, 13, 17, 12 are drawn to an apparatus, system and method wherein, the client apparatus encrypts the target data with a communication common key instead of the first encryption key and the first decryption key, and decrypts the encryption process data by using the communication common 

Claims 1, 13, 17, 14, 15 are drawn to an apparatus, system and method wherein the first encryption key and the first decryption key are keys conforming to a homomorphic encryption method, and the calculating in the process executed by the second processor includes executing at least a part of an arithmetic operation that can be executed on encrypted data during the process in an encrypted state, wherein the process executed on the target data is an inference process that is implemented by a neural network model including a convolution layer that executes a convolution arithmetic operation and an activation layer that executes an activation arithmetic operation on a arithmetic operation result obtained by the convolution layer, the arithmetic operation executed by the second processor is at least an arithmetic operation executed on the convolution layer, and the arithmetic operation executed by the circuitry is an arithmetic operation executed on the activation layer

The species are independent or distinct because they are patentably distinct from each other and non-overlapping in scope. In addition, these species are not obvious variants of each other based on the current record. The search of the art requires distinct and separate keywords in order for such search to be considered thorough and complete. The search terms applied to such species will not be applicable to the other species.
Applicant is required under 35 USC 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:

Examiner notes that art applicable to one species will not necessarily apply to any other species for the reasons stated supra. It is incumbent upon the Examiner to search using specific keywords relevant to the species that are only going to apply to the chosen species. Also, the Examiner would be required to search non-overlapping areas of classifications to reasonably search the species. As a whole, the quantities of keywords and classifications are numerous.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE-HEE CHOI/Examiner, Art Unit 2432                                                                                                                                                                                                        
/SYED A ZAIDI/Primary Examiner, Art Unit 2432